DETAILED ACTION
     Response to Amendment
-	The reply filed 02/01/21, has been entered. Claims 1-20 pending in the application. -	
 -	Examiner withdraws double patenting rejections due to Terminal Disclaimer filed and accepted by the office. 
                                    Allowable Subject Matter 
1.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: 
             Independent claim 1 of the present application teaches, for example, “A quantum-logic test-development system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for reducing complexity when testing quantum-logic circuits, the method comprising: the system optimizing a procedure for testing a quantum-logic circuit that has at least four inputs and at least one output, where the procedure comprises a series of tests that each verify that the quantum- logic circuit is placed in a particular output state in response to receiving a distinct input vector of a set of input vectors; and the system deleting from the series of tests a test that, when completed successfully by the quantum-logic circuit, does not change an existing output state of the quantum-logic circuit that had resulted from a successful performance of another test of the series of tests”.
The foregoing limitations are not found in the prior arts of record. Particularly, none of the prior arts of record teach nor fairly suggest, “the system optimizing a procedure for testing a quantum-logic circuit that has at least four inputs and at least one output, where the procedure comprises a series of tests that each verify that the quantum- logic circuit is placed in a particular output state in response to receiving a distinct input vector of a set of input vectors; and the system deleting from the series of tests a test that, when completed successfully by the quantum-logic circuit, does not change an existing output state of the quantum-logic circuit that had resulted from a successful performance of another test of the series of tests”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claims 8 and 17 include similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well. 
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112